Case: 1:19-cv-00071-SNLJ Doc. #: 50-1 Filed: 02/17/21 Page: 1 of 14 PageID #: 551




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF :MISSOURI
                                   EASTERN DIVISION                                   Plaintiffs'
                                                                                      Exhibit 1
JEFFERY JUST,                                 )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )      Case No.4: 18-CV-424 NAB
                                              )
CITY OF ST. LOUIS, MISSOURI, et al.,          )
                                              )
       Defendants.                            )

                    PLAINTIFF'S STATEMENT OF FACTS
                    IN WHICH A GENUINE ISSUE EXISTS
         AND PLAINTIFF'S ADDITIONAL UNDISPUTED MATERIAL FACTS

       COMES NOW Plaintiff Jeffery Just ("Plaintiff'), pursuant to Rule 56 of the Federal Rules

of Civil Procedure and E.D.Mo. L.R. 4.01 (E), sets forth the following Statement of Facts in Which

a Genuine Issue Exists with relation to the claims of this case and Plaintiffs Additional Undisputed

Material Facts in Support of Plaintiffs request for this Court to deny Defendant Nellie Kuykendall

("Defendant Kuykendall") and Defendant Eric Henry' s ("Defendant Henry") (collectively the

"Defendants") Motion for Summary Judgment:

                             PLAINTIFF'S RESPONSES TO
                         DEFENDANTS' STATEMENT OF FACTS

        I.     Plaintiff denies the allegation of materiaEfact in Paragraph 1 that the incident took

place "On July 17, 2017 ..." and that Motomart "sits at the intersection ofDunn Road and Riverside

Drive, just north ofl-270."

        Plaintiff admits the allegation of material fact in Paragraph I that "Mr. Just's truck had

run out of gas on July 7, 2017 near a Motomart that sits at the intersection of Dunn Road." (See

Defendants' Statement ofFacts No. 1).
Case:
 Case:1:19-cv-00071-SNLJ
       4:18-cv-00424-NAB Doc.
                         Doc.#:
                              #: 50-1 Filed:07/20/19
                                 63 Filed:   02/17/21 Page:
                                                       Page:2 2ofof1414PageID
                                                                        PageID#:#:244
                                                                                   552




           2.        Plaintiff denies the allegation of material fact in Paragraph 2 that “Mr. Just went to

the gas station to retrieve a gas can with gas, and upon his return, found an individual in his truck.”1

           Plaintiff admits that he went inside the MotoMart to buy a gas can and the gal at the counter

lent Plaintiff one. Plaintiff then paid for gas, filled the can and when he got to his truck, there was

a guy in it. (See Defendants’ Statement of Facts No. 2).

           3.        Plaintiff objects to the footnote 1 of Paragraph No. 3, which states:

           “Defendants’s believe, after their investigation into this case, that the identity of the
           individual Mr. Just found in his truck is Donnell Franklin. Defendants are not
           asserting Mr. Franklin’s name as an uncontroverted fact, rather, they will confer the
           name Donnell Franklin to that individual for this motion solely for ease of reading.”

“The person Mr. Just found in his truck, Donnell Franklin (Defendants’s believe, after their

investigation into this case, that the identity of the individual Mr. Just found in his truck is Donnell

Franklin. Defendants are not asserting Mr. Franklin’s name as an uncontroverted fact, rather, they

will confer the name Donnell Franklin to that individual for this motion solely for ease of reading)2,

explained to Mr. Just that he believed the truck belonged to his brother.”

           Plaintiff further objects to and denies the allegation of material fact in Paragraph 3 that

“The person Mr. Just found in his truck, Donnell Franklin, explained to Mr. Just that he believed

the truck belonged to his brother” on the basis that Defendants cite to “Ex. A, 15:21”, which cites

to the word, “police.” Defendants fail to properly cite to a Question and Answer of deposition

testimony of Plaintiff.

           Lastly, Plaintiff denies the allegation of material fact in Paragraph 3 on the basis that the

guy told Plaintiff that the truck was his; he said it was his brother’s truck once. (See Defs. Ex. A,

15:7-16:1; Defendants’ Statement of Facts No. 3).



1
    Defendants fail to allege a statement of fact with specificity that is supported by the cited deposition testimony.
2
    This parenthetical was inserted as a footnote to this alleged fact of Paragraph 3.

                                                              2
Case:
 Case:1:19-cv-00071-SNLJ
       4:18-cv-00424-NAB Doc.
                         Doc.#:
                              #: 50-1 Filed:07/20/19
                                 63 Filed:   02/17/21 Page:
                                                       Page:3 3ofof1414PageID
                                                                        PageID#:#:245
                                                                                   553




         4.       Plaintiff objects to and denies this allegation of material fact in Paragraph 4 that

“Once Mr. Franklin3 exited the truck, Mr. Just called 9-1-1 to report the incident” on the basis that

Defendants fail to properly cite to a Question and Answer of deposition testimony of Plaintiff. To

be exact, in support of this allegation of fact, Defendants cite: “Ex. A, 15:19-21.” This cited

testimony is: “brother's truck. Finally, he got out of the truck, I was able to get to my phone in the

truck and I called the police.” This cited testimony does not support the alleged fact, “Mr. Just

called 9-1-1 to report the incident.” The testimony is, “I called the police.” He didn’t say he called

9-1-1 to report the incident.” (See Defendants’ Statement of Facts No. 4).

         5.       Plaintiff admits in part and denies in part the allegation of material fact in Paragraph

5 that “Mr. Just saw Mr. Franklin walk behind the Motomart and out of sight.” Plaintiff admits

that he saw the guy walk in the direction of the MotoMart and out of sight. Plaintiff denies that he

saw the guy walk behind the MotoMart. This is not supported by Plaintiff’s testimony cited by the

Defendants. (See Defendants’ Statement of Facts No. 5).

         6.       Plaintiff objects to and denies this allegation of material fact in Paragraph 6 that,

“Mr. Just had a number of tools in the front seat of his truck, but did not notice that any of them

were stolen.” This allegation of fact misrepresents the testimony of Plaintiff. Defendants cited,

“Ex. A, 16:12-174, 35:8-20”, which sets forth as follows:

         “A. Well, he had the console up and he's steadily going through my console. I got
         my tools in there that I use for work sometimes and I had my phone bill sitting
         there. My cell phone was in the truck on the charger. So, he's just got the console
         up and he's just rifling through my console as I'm talking to him. It's like he…”
         …
         A. I actually hit the power lock and then checked the handle ‘cause 1 got all my
         tools sitting right there on my seat.
         Q. Okay.

3
  Plaintiff did not know the guy and still does not know the guy as Mr. Franklin. Plaintiff will assert a running
objection to Defendants referring to “the guy”. as identified by Plaintiff in his deposition testimony, as Mr. Franklin
in their Statement of Uncontroverted Material Facts.
4
  Once again, Defendants cite only to an answer of deposition testimony; and not even the completing answer.

                                                           3
Case:
 Case:1:19-cv-00071-SNLJ
       4:18-cv-00424-NAB Doc.
                         Doc.#:
                              #: 50-1 Filed:07/20/19
                                 63 Filed:   02/17/21 Page:
                                                       Page:4 4ofof1414PageID
                                                                        PageID#:#:246
                                                                                   554




       A. A bag with a bunch of tools in it.
       Q. Did you notice at any time whether any of the tools had been stolen?
       A. Man l got so many of them in there I'd have to go through them one by one and
       make sure everything’s there, you know.
       Q. Okay.
       A. From what I glanced over, I didn't notice any of the tools were stolen.”

       Defendants stopped the citation at the point where plaintiff specifically explained further

relevant information pertinent to this allegation of material fact as alleged in Paragraph 6:

       “Q. Okay. And you never did an inventory like that on that tool bag?
       A. Like I say man it would be impossible. It’s like looking through a big bag of
       tools and trying to figure out what's there. You don't know it's not there until you
       go to use it, you know.”

(See Defs. Ex. A, 35:21-36:1) (See Defendants’ Statement of Facts No. 6).

       7.      Plaintiff denies the allegation of material fact in Paragraph 7 that, “Officers Henry

and Kuykendall responded to the call approximately an hour later. Defendants cite to Plaintiff’s

testimony at Ex. A, 20:11-14, which sets forth, “Q. Do you recall how long it was between your

911 call and when the police responded? A. I'm not sure, sir. It seemed like half hour, 45 minutes.

I couldn't really tell you.” (See Defendants’ Statement of Facts No. 7).

       8.      Plaintiff objects to the allegation of material fact in Paragraph 8 on the basis that it

is overly broad and vague: “After the officers arrived, Mr. Just told the officers what he believed

had happened.” Defendants cite to Ex. A, 25:9-26:8, which contains a number of specific

statements of Plaintiff made to the officers. (See Defendants’ Statement of Facts No. 8).

       9.      Plaintiff denies as stated the allegation of material fact in Paragraph 9 that, “Then,

Mr. Franklin, the person Mr. Just had seen in his truck returned to at the Motomart.” Defendants

cite to Ex. A, 26:20-22, which Plaintiff stated, “The gentleman showed up that was in

my truck and they talked to him for a while.” (See Defendants’ Statement of Facts No. 9).




                                                  4
Case:
 Case:1:19-cv-00071-SNLJ
       4:18-cv-00424-NAB Doc.
                         Doc.#:
                              #: 50-1 Filed:07/20/19
                                 63 Filed:   02/17/21 Page:
                                                       Page:5 5ofof1414PageID
                                                                        PageID#:#:247
                                                                                   555




       10.     Plaintiff denies as stated the allegation of material fact in Paragraph 10 that, “Mr.

Franklin told the officers that his brother’s truck had broken down and that he believed the truck

in question belonged to his brother” and Plaintiff heard the guy state, “his brother's truck broke

down on Hall Street and he thought that that was his brother’s truck.” (See Defendants’ Statement

of Facts No. 10).

       11.     Plaintiff denies as stated the allegation of material fact in Paragraph 11 that, “Mr.

Franklin stated that he realized it was not his brother’s truck when the key would not turn the

ignition.” Defendants do not accurately cite to Plaintiff’s testimony. Plaintiff stated that the guy

said, “Yeah, I realized it wasn't my brother’s truck when the key wouldn't fit in the ignition.”

(emphasis added). (See Defendants’ Statement of Facts No. 11).

       12.     Plaintiff denies the allegation of material fact in Paragraph 12 that, “The officers

then called the impound lot, and confirmed that Mr. Franklin’s brother’s truck had been

impounded.” In support of this allegation of material fact, Defendants cite to Ex. A, 33:1-4, which

sets forth, “would have been? A. I think they said it was in impound. Q. The officers said it was in

impound? A. Yes, sir.”

       Nowhere in the matter cited does it state that the officers called the impound lot and

confirmed the guys brother’s truck had been impounded. This matter cited only establishes that

the officers said the guys brother’s truck had been impounded. (See Defendants’ Statement of Facts

No. 12).

       13.     Plaintiff denies as stated the allegation of material fact in Paragraph 13 that, “Mr.

Franklin then told the officers that Mr. Just had chased him around and threatened him with a

knife.” Defendants cite to Ex. A, 33:5-18. Plaintiff did not testify to a Mr. Franklin but to the guy

that was in his truck. (See Defendants’ Statement of Facts No. 13).



                                                 5
Case:
 Case:1:19-cv-00071-SNLJ
       4:18-cv-00424-NAB Doc.
                         Doc.#:
                              #: 50-1 Filed:07/20/19
                                 63 Filed:   02/17/21 Page:
                                                       Page:6 6ofof1414PageID
                                                                        PageID#:#:248
                                                                                   556




       14.     Plaintiff admits the allegation of material fact in Paragraph 14 that, “At some point

after that, the officers told Mr. Franklin to go home.” (See Defendants’ Statement of Facts No. 14).

       15.     Plaintiff admits the allegation of material fact in Paragraph 15 that, “Mr. Just

questioned the officer’s decision to let Mr. Franklin leave, and was told by Officers Kuykendall

and Henry told Mr. Just that they could not really arrest Mr. Franklin because he had made a

mistake.” (See Defendants’ Statement of Facts No. 15).

       16.     Plaintiff denies the allegation of material fact in Paragraph 16 that, “Officer Henry

provided Mr. Just with a business card on which Mr. Just began to write Officer Kuykendall’s

name.” Defendants cite to Ex. A, 38:23-39:2, which sets forth:

“Q. Then what happened?

A. I asked for a report or something and they said, "Well, we really can't make a report. There’s

nothing to report." I said, "Well, something." And they said "Well, we're going to give you a

business card.”

       Defendants misrepresent the context as Plaintiff asked for a report and in response was told

the officers couldn’t really make a report but gave him a business card instead. Further, there is

nothing in the cited material that supports the alleged fact that, “Mr. Just began to write Officer

Kuykendall’s name.” (See Defendants’ Statement of Facts No. 16).

       17.     Plaintiff denies the allegation of material fact in Paragraph 17 that, “Mr. Just wanted

the officer’s names because he was upset that they had not arrested Mr. Franklin.” Defendants cite

to Ex. A, 39:15-23, which sets forth:

“A. Eric Henry gave me a business card and I looked at the card and it had his name on it and it

didn't have Officer Kuykendall.

Q. Kuykendall?



                                                 6
Case:
 Case:1:19-cv-00071-SNLJ
       4:18-cv-00424-NAB Doc.
                         Doc.#:
                              #: 50-1 Filed:07/20/19
                                 63 Filed:   02/17/21 Page:
                                                       Page:7 7ofof1414PageID
                                                                        PageID#:#:249
                                                                                   557




A. Kuykendall. It didn't have her name on it, so, you know I wanted her name on it because I've

got to talk to somebody about this. My property is damaged and this guy admit that he damaged it

and he's walking away and l don't have a report or anything.”

       The testimony supports that Plaintiff was not upset that the guy was not arrested, he was

upset that there was not going to be a report that contained the guy’s name. (See Defendants’

Statement of Facts No. 17).

       18.     Plaintiff admits the allegation of material fact in Paragraph 18 that, “At this time,

while Mr. Just was writing Officer Kuykendall’s name, Officer Kuykendall placed Mr. Just under

arrest.” (See Defendants’ Statement of Facts No. 18).

       19.     Plaintiff denies the allegation of material fact in Paragraph 19 that, “Mr. Just was

arrested for assault, or flourishing a weapon on another person.”

       Officer Kuykendall testified that Plaintiff was never under arrest, never in our custody and

he was just detained for an investigation. (See Defs. Ex. B, TR. 43:10-44:1) (See Defendants’

Statement of Facts No. 19).

       20.     Plaintiff denies the allegation of material fact in Paragraph 20 that, “At this point,

Officers Henry and Kuykendall believed that a crime had possibly been committed by Mr. Just.”

       This contradicts the facts that Plaintiff was searched for a weapon, a knife, by the officers

and no weapon was found. This also contradicts the source of the allegation and the credibility of

the guy who made an allegation who was caught inside of Plaintiff’s vehicle, even though it turned

out to be the wrong vehicle. (See Defs. Ex. C, TR. 22:11-12; 25:1-11) (See Defendants’ Statement

of Facts No. 20).




                                                 7
Case:
 Case:1:19-cv-00071-SNLJ
       4:18-cv-00424-NAB Doc.
                         Doc.#:
                              #: 50-1 Filed:07/20/19
                                 63 Filed:   02/17/21 Page:
                                                       Page:8 8ofof1414PageID
                                                                        PageID#:#:250
                                                                                   558




       21.        Plaintiff denies the allegation of material fact in Paragraph 21 that, “Officer Henry

believed Mr. Franklin because in his experience, it is unusual for a person who was chased away

from breaking into a vehicle to return to the scene.”

       Plaintiff could not find the appropriate testimony in Defendants’ Exhibit C to support this

allegation of material fact.

(See Defendants’ Statement of Facts No. 21).

       22.        Plaintiff admits the allegation of material fact in Paragraph 21 that, “They placed

Mr. Just in their squad car, and subsequently called Mr. Franklin (the guy) to the scene again.”

(See Defendants’ Statement of Facts No. 22).

       23.        Plaintiff admits the allegation of material fact in Paragraph 23 that, “After he

returned, the Officers handcuffed Mr. Franklin as well.” (See Defendants’ Statement of Facts No.

23).

       24.        Plaintiff admits the allegation of material fact in Paragraph 24 that, “Officer Henry

conducted a pat down search on Mr. Just, and looked around the vehicle for a knife but did not

find one.” (See Defendants’ Statement of Facts No. 24).

       25.        Plaintiff admits the allegation of material fact in Paragraph 25 that, “Officer Henry

did not search the inside of Mr. Just’s truck for a knife.” (See Defendants’ Statement of Facts No.

25).

       26.        Plaintiff denies the allegation of material fact in Paragraph 26 that, “After both

individuals were in handcuffs, another officer arrived with an arrest van.” Defendants cite to Ex.

A, 48:3-9, which sets forth:

“Q. Okay. Okay, so, they put the person who got into your truck in handcuffs while you were still

in the cruiser?



                                                    8
Case:
 Case:1:19-cv-00071-SNLJ
       4:18-cv-00424-NAB Doc.
                         Doc.#:
                              #: 50-1 Filed:07/20/19
                                 63 Filed:   02/17/21 Page:
                                                       Page:9 9ofof1414PageID
                                                                        PageID#:#:251
                                                                                   559




A. Yep.

Q. Okay. And then they move you to the wagon once the wagon shows up?

A. Yes, sir.”

       The cited material does not support the alleged fact as stated.

(See Defendants’ Statement of Facts No. 26).

       27.      Plaintiff admits the allegation of material fact in Paragraph 25 that, “A sergeant

then arrived at the scene.” (See Defendants’ Statement of Facts No. 27).

       28.      Plaintiff denies the allegation of material fact in Paragraph 28 that, “After some

discussion between the officers and the sergeant, Mr. Just was released.”

       This does not support Plaintiff’s testimony. Plaintiff testified as follows:

“The sergeant had the paddy wagon guy open up the back door and he said there was a mistake

and that he was sorry; it was just a misunderstanding. And I got out, they took the cuffs off me,

and Officer Kuykendall, I think she said something, I think it was I'm sorry or not-- it was a

misunderstanding or something like that.” (See Defs. Ex A, TR. 49:10-15) (See Defendants’

Statement of Facts No. 28).

       29.      Plaintiff denies the allegation of material fact in Paragraph 29 that, “Mr. Franklin

did not want press any charges against Mr. Just, so no charges were subsequently filed against Mr.

Just.” This contradicts the facts that Plaintiff was searched for a weapon, a knife, by the officers

and no weapon was found. This also contradicts the source of the allegation and the credibility of

the guy who made an allegation who was caught inside of Plaintiff’s vehicle, even though it turned

out to be the wrong vehicle. (See Defs. Ex. C, TR. 22:11-12; 25:1-11) (See Defendants’ Statement

of Facts No. 29).




                                                 9
Case:
 Case:1:19-cv-00071-SNLJ
       4:18-cv-00424-NAB Doc.
                         Doc.#:
                              #: 50-1 Filed:07/20/19
                                 63 Filed:   02/17/21 Page:
                                                       Page:1010ofof1414PageID
                                                                         PageID#:#:252
                                                                                    560




         30.       Officer Henry gave Mr. Just one of his business cards that night. (See Defendants’

 Statement of Facts No. 30). Plaintiff reasserts his response to Paragraph 16 to this Paragraph 30 as

 it is the same.

               PLAINTIFF’S ADDITIONAL UNDISPUTED MATERIAL FACTS

                                      Plaintiff Arrested/Detained

         31.       According to Defendant Nellie Kuykendall, Plaintiff was not placed under arrest

 on July 7, 2017 during the incident subject to this case. (Established by the Record – See

 Deposition of Defendant Nellie Kuykendall – Exhibit 1 [hereinafter “Defendant Kuykendall depo.

 – Ex. 1”], TR. 31:9-32:21).

         32.       Defendant Henry stated that Plaintiff was placed under arrest after the guy alleged

 that Plaintiff flourished a knife at the guy. (Established by the Record – See Deposition of

 Defendant Eric Henry – Exhibit 2 [hereinafter “Defendant Henry depo. – Ex. 2”], TR. 27:1-15).

         33.       After receiving the same information that the guy alleged that Plaintiff flourished a

 knife at the guy, Defendant Kuykendall stated that Plaintiff was not under arrest, Plaintiff was

 handcuffed, but not under arrest and only detained for questioning. (Defendant Kuykendall depo.

 – Ex. 1, TR. 31:24-32:17).

         34.       According to Defendant Kuykendall, “Mr Just was never in our custody.”

 (Established by the Record – See Defendant Nellie Kuykendall’s First Amended Answers to

 Plaintiff’s First Set of Interrogatories – Exhibit 3 [hereinafter “Defendant Kuykendall Amended

 Answers to Interrogatories – Ex. 3”], No. 16(d)).

                              Lack of Probable Cause to Arrest Plaintiff

         35.       No charges were initiated against Plaintiff. (Established by the Record – See

 Defendant Kuykendall Amended Answers to Interrogatories – Ex. 3, No. 16(g) and Defendant Eric



                                                    10
Case:
 Case:1:19-cv-00071-SNLJ
       4:18-cv-00424-NAB Doc.
                         Doc.#:
                              #: 50-1 Filed:07/20/19
                                 63 Filed:   02/17/21 Page:
                                                       Page:1111ofof1414PageID
                                                                         PageID#:#:253
                                                                                    561




 Henry’s First Amended Answers to Plaintiff’s First Set of Interrogatories – Exhibit 4 [hereinafter

 “Defendant Henry Amended Answers to Interrogatories – Ex. 4”], No. 16(g)).

        36.     When Plaintiff encountered the guy in his truck, a verbal confrontation ensued with

 no yelling and nothing physical. (Established by the Record – See Deposition of Plaintiff Jeffery

 Just – Exhibit 5 [hereinafter “Plaintiff depo. – Ex. 5”], TR. 15:7-16:20; 19:6-8).

        37.     At the scene of the incident, Plaintiff didn’t want to deal with the guy who broke in

 his truck and remained in his truck after he called the police. (Established by the Record – See

 Plaintiff depo. – Ex. 5, TR. 18:7-11).

        38.     Plaintiff did not present any weapons to the guy that broke in his truck. (Established

 by the Record – See Plaintiff depo. – Ex. 5, TR. 19:18-19).

        39.     Plaintiff was not carrying any weapons. (Established by the Record – See Plaintiff

 depo. – Ex. 5, TR. 19:20-21).

        40.     After Plaintiff called the police and before the police arrived, while Plaintiff was

 sitting in his truck, he observed the guy who broke in his truck in a vehicle driving away from the

 scene. (Established by the Record – See Plaintiff depo. – Ex. 5, TR. 21:12-23:2).

        41.     The guy that broke into Plaintiff’s truck admitted to damaging the truck.

 (Established by the Record – See Plaintiff depo. – Ex. 5, TR. 41:22-42:18).

        42.     On September 18, 2017, Plaintiff’s undersigned counsel sent a request for records

 under the Missouri Sunshine Law, Chapter 610, Revised Statutes of Missouri, to the St. Louis city

 Police Department seeking all records relating to Plaintiff and the incident subject to this case.

 (Established by the Record – See Plaintiff’s Missouri Sunshine Law Request – Exhibit 6

 [hereinafter “Sunshine Law Request – Ex. 6”]).




                                                 11
Case:
 Case:1:19-cv-00071-SNLJ
       4:18-cv-00424-NAB Doc.
                         Doc.#:
                              #: 50-1 Filed:07/20/19
                                 63 Filed:   02/17/21 Page:
                                                       Page:1212ofof1414PageID
                                                                         PageID#:#:254
                                                                                    562




        43.     Plaintiff’s counsel received a 2-page incident report that completely omits

 Defendant Kuykendall’s name as an assisting officer and makes no reference of a weapons offense

 arrest of Plaintiff; in fact, Plaintiff is listed as the victim of a crime committed by the guy who

 damaged Plaintiff’s truck. (Established by the Record – See Incident Report – Exhibit 7

 [hereinafter “Incident Report – Ex. 7”]).

        44.     Defendant Henry didn’t ask Plaintiff if Plaintiff had a knife. (Established by the

 Record – See Defendant Henry depo. – Ex. 2, TR. 24:22-23).

        45.     Defendant Henry did a pat down of Plaintiff and did not find a knife on Plaintiff.

 (Established by the Record – See Defendant Henry depo. – Ex. 2, TR. 25:11-26:1).

        46.     Defendant Henry didn’t search Plaintiff’s truck for a knife. (Established by the

 Record – See Defendant Henry depo. – Ex. 2, TR. 26:5-7).

        47.     Defendant Henry didn’t search anywhere else for a knife. (Established by the

 Record – See Defendant Henry depo. – Ex. 2, TR. 26:2-4).

        48.     Plaintiff did not threaten the guy in his truck with a knife. (Established by the

 Record – See Plaintiff depo. – Ex. 5, TR. 36:2-6).

        49.     Defendant Henry and Defendant Kuykendall told Plaintiff that he was under arrest

 for assault. (Established by the Record – See Plaintiff depo. – Ex. 5, TR. 45:21-46:3).

               Plaintiff’s Writing Defendant Kuykendall’s Name on the Back of
                               Defendant Henry’s Business Card

        50.     Plaintiff asked Defendant Henry and Defendant Kuykendall for a report and they

 told Plaintiff that they couldn’t make a report but they can give him a business card (Established

 by the Record – See Plaintiff depo. – Ex. 5, TR. 38:19-39:2).




                                                 12
Case:
 Case:1:19-cv-00071-SNLJ
       4:18-cv-00424-NAB Doc.
                         Doc.#:
                              #: 50-1 Filed:07/20/19
                                 63 Filed:   02/17/21 Page:
                                                       Page:1313ofof1414PageID
                                                                         PageID#:#:255
                                                                                    563




           51.   Defendant Henry gave Plaintiff a business card but it only had defendant Henry’s

 name on the business card. (Established by the Record – See Plaintiff depo. – Ex. 5, TR. 39:11-17

 and Defendant Henry Business Card – Exhibit 8 [hereinafter “Business Card – Ex. 8”]).

           52.   Plaintiff noticed that the Business Card did not have Defendant Kuykendall’s name

 on it. (Established by the Record – See Plaintiff depo. – Ex. 5, TR. 39:14-23 and Business Card –

 Ex. 8).

           53.   Plaintiff took a pen and was writing Defendant Kuykendall’s name on the back of

 the Business Card when Defendant Kuykendall grabbed Plaintiff’s wrist and told plaintiff he was

 under arrest. (Established by the Record – See Plaintiff depo. – Ex. 5, TR. 40:3-10).

           54.   Plaintiff then put his hands behind his back and he was placed in handcuffs.

 (Established by the Record – See Plaintiff depo. – Ex. 5, TR. 40:23-41:10).

           55.   Plaintiff was then placed in the back of Defendant Henry and Defendant

 Kuykendall’s patrol car. (Established by the Record – See Plaintiff depo. – Ex. 5, TR. 41:7-10).

           56.   A Paddy Wagon later arrived and Plaintiff was placed in the back of it. (Established

 by the Record – See Plaintiff depo. – Ex. 5, TR. 44:19-45:1).

           57.   Defendant Henry and Defendant Kuykendall told Plaintiff that he was under arrest

 for assault. (Established by the Record – See Plaintiff depo. – Ex. 5, TR. 45:21-46:3).

           58.   A sergeant had arrived, Plaintiff was let out of the Paddy Wagon and the sergeant

 said there was a mistake and that he was sorry; it was just a misunderstanding and the handcuffs

 were removed from Plaintiff. (Established by the Record – See Plaintiff depo. – Ex. 5, TR. 49:9-

 22).




                                                  13
Case:
 Case:1:19-cv-00071-SNLJ
       4:18-cv-00424-NAB Doc.
                         Doc.#:
                              #: 50-1 Filed:07/20/19
                                 63 Filed:   02/17/21 Page:
                                                       Page:1414ofof1414PageID
                                                                         PageID#:#:256
                                                                                    564




        59.     In 2014, Defendant Kuykendall was given a written reprimand for failing to

 conduct a proper investigation. (Established by the Record – See Defendant Kuykendall Amended

 Answers to Interrogatories – Ex. 3, No. 11).

        60.     On August 23, 2013, Defendant Kuykendall was given a written reprimand for

 failing to conduct a proper investigation. (Established by the Record – See Defendant Kuykendall

 Amended Answers to Interrogatories – Ex. 3, No. 14).

                                                Respectfully submitted,

                                                SCHOTTEL & ASSOCIATES, P.C.

                                                BY: s/James W. Schottel, Jr.
                                                       James W. Schottel, Jr. #51285MO
                                                       906 Olive St., PH
                                                       St. Louis, MO 63101
                                                       (314) 421-0350
                                                       (314) 421-4060 facsimile
                                                       jwsj@schotteljustice.com

                                                       Attorney for Plaintiff
                                                       Jeffery Just


                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 20, 2019, the foregoing was filed electronically with the Clerk
 of Court to be served by operation of the Court’s electronic filing system upon the following:

                                                Brandon Laird
                                                lairdb@stlouis-mo.gov

                                                Attorney for Defendants
                                                Nellie Kuykendall
                                                Eric Henry



                                                s/James W. Schottel, Jr.




                                                  14
